Citation Nr: 1129164	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  05-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for a medial meniscal tear of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In July 2007, April 2008, and December 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that, in the course of this appeal, an April 2011 rating decision from the Appeals Management Center (AMC) granted entitlement to service connection for a medial meniscal tear in the right knee and assigned a separate 10 percent rating for this disability under 38 C.F.R. § 4.71a, Diagnostic Code 5259, effective January 26, 2011.  The Board views the consideration of this rating as part and parcel of evaluating the appealed right knee disability and will thus consider whether a rating in excess of 10 percent is warranted for the Veteran's medial meniscal tear.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's chondromalacia of the right knee is manifested by limitation of flexion to no less than 80 degrees with pain, and extension to 0 degrees.

2.  The Veteran's medial meniscal tear of the right knee is not manifested by dislocation or locking.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, including Diagnostic Codes 5003, 5019, 5260, 5261 (2010).

2.  The criteria for an initial rating in excess of 10 percent for a medial meniscal tear of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, including Diagnostic Code 5259 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
 
Nevertheless, the Board does note that a December 2003 letter advised the Veteran of the evidence needed to substantiate his initial service connection claim, while July 2005 and May 2008 letters provided this information with respect to the increased rating element of this claim.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  A March 2006 letter and the May 2008 letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra

The Board notes that the July 2005, March 2006, and May 2008 notice letters were not issued prior to the initial adjudication of the Veteran's claim in February 2005.  His claim, however, was subsequently readjudicated in an October 2005 statement of the case and in supplemental statements of the case dated in April 2006, December 2006, February 2007, February 2010, and April 2011.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his identified, available private medical records.  

The Veteran also underwent VA examinations in connection with this claim in March 2004, January 2010, and January 2011.  The Board finds that these March 2004 and January 2011 examination reports, in particular, are adequate for the purpose of determining entitlement to an increased rating.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports include the range of motion scores that are needed in order to properly rate the Veteran's right knee disability.  For these reasons, the Board concludes that the March 2004 and January 2011 examination reports in this case provide adequate bases for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

The Veteran's chondromalacia of the right knee is rated analogously to bursitis and is assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2010).  The rating code directs that "diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative...."  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  This code provides that degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent disability rating is warranted with X- ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension.

The Rating Schedule provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent evaluation, and flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, extension limited to 10 degrees warrants a 10 percent evaluation, extension limited to 15 degrees warrants a 20 percent evaluation, extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and extension limited to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA's General Counsel has held that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero-percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

Diagnostic Code 5257 assigns a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2010).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010). 

Having reviewed the complete record, the Board finds the preponderance of the evidence is against granting an evaluation in excess of the current 10 percent rating for the Veteran's right knee chondromalacia.  The most probative evidence in this matter consists of VA examination reports from March 2004, January 2010, and January 2011, as well as VA medical records and private medical records.

The March 2004 VA examination report notes, in pertinent part, that the Veteran reported experiencing pain, weakness, swelling, instability, giving way, locking, fatigability, and lack of endurance.  He denied heat and redness.  He reported taking Vioxx for the pain and that he has a knee brace.  He reported flare-ups when he falls down when the knee gives way.  He reported that this last occurred two months earlier when he was coming down the stairs.  He reported that he may have a flare-up and be out of work for one or two days in a three to four month period.  The Veteran reported no episodes of dislocation or recurrent subluxation.  He reported that he had to quit driving a stick shift and get a job where he could drive an automatic because of the pain in his knee.  

The examiner noted that movement of the patella on the femur produced pain and slight grinding on examination.  Flexion was limited to 104 degrees and extension was limited to 0 degrees.  Flexion and extension did not produce as much grinding, but there was pain.  There was no absolute instability.  The drawer sign was negative.  There was no lateral or medial give way with the knee extended.  

The January 2010 VA examination report notes extension to 120 degrees and extension to 0 degrees.  The examiner noted objective evidence of pain with motion and following repetitive motion.  The examiner found effusion, tenderness, and abnormal motion.  There were no bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind knee, clicks, snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  The Veteran reported that flare-ups occur every two to three weeks, are of moderate severity, and last one to two days.  The Veteran reported pain and intermittent swelling.  He denied deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of motion, dislocation or subluxation, locking, or inflammation.

The January 2011 VA examination report reflects that the Veteran reported the knee swells but does not lock or give way.  There was no history of subluxation or dislocation or inflammatory arthritis.  Flare-ups were noted to occur once per week with increased activity.  The Veteran estimated losing 30 percent of his range of motion with flare-ups.  The Veteran reported that he takes frequent rest breaks when walking at work, and that he has missed five to six days of work over the past year because of knee pain.  

On examination, flexion was to 80 degrees with pain at the end of range of motion.  Extension was noted to be to 0 degrees.  There was no change with repetition.  There was mild swelling and moderate crepitus.  No increased joint warmth was noted.  There was tenderness over the medial joint line and posterior fossa of the knee.  No Baker cyst was palpable.  There was no evidence of ligamentous laxity.  McMurray test was negative.  The Veteran walked slow but otherwise had a normal gait.  

The examiner also examined the Veteran's distal right quadriceps muscle, as the Veteran complained of pain when walking and standing.  The examiner found the Veteran's right quadriceps muscle was 2 centimeters smaller in diameter than his left quadriceps muscle when measured 20 centimeters superior to the tibial tubercle.  Quadriceps muscle strength was grade 5- on the right with knee pain and grade 5 on the left.  The examiner noted that a 2007 MRI showed an oblique tear of the posterior horn of the medial meniscus and a minimal joint effusion and a 0.9 centimeter by 1.7 centimeter by 2.6 centimeter popliteal cyst.  The examiner diagnosed right lower quadriceps atrophy which is likely secondary to right knee surgery.  

Based on this evidence, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's right knee chondromalacia.  The Board notes, in particular, that the greatest limitation of motion that was recorded on examination was flexion to 80 degrees with pain at the end of the range of motion.  This limitation warrants a 0 percent rating under Diagnostic Code 5260.  For the Veteran to receive a rating in excess of 10 percent under this diagnostic code, his flexion would have to be limited to 30 degrees or less.  Even considering the Veteran's own estimate of an additional 30 percent limitation to his flexion during flare-ups, his right knee would not demonstrate sufficient limitation of flexion to warrant the 20 percent rating.  

The Board further finds that a separate rating for limitation of extension is not warranted, as extension was noted to be full in all of the examination reports of record.  While the March 2004 examination report does indicate pain on extension, it does not suggest a limitation of such extension to 10 degrees, as would be required for a separate 10 percent rating under Diagnostic Code 5261.  Furthermore, the January 2011 VA examination report, which expressly contemplates limitation of motion due to pain, did not find pain on extension or reduced motion on repetition.  Therefore, a separate compensable rating is not warranted under Diagnostic Code 5261.  

The Board has also considered whether a separate rating should be assigned for instability under Diagnostic Code 5257.  As indicated above, however, no objective evidence of instability has been found during examination, and the Veteran himself has not consistently reported instability.  Thus, the Board ultimately places more weight on the consistent examination findings of competent health care specialists.  Therefore, the Board finds that a separate disability rating under Diagnostic Code 5257 is not warranted.

The Board has considered alternative avenues through which the Veteran may obtain an increased disability rating and has specifically considered whether the Veteran's symptomatology may satisfy the criteria for a rating in excess of 10 percent under a different diagnostic code.  

Disabilities of the knee and leg are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263 (2010).  Of these, the Board has already considered Diagnostic Codes 5257, 5260, and 5261.  In the absence of ankylosis, an increased rating is not warranted under Diagnostic Code 5256.  In the absence of tibia and fibula impairment and genu recurvatum, increased or additional ratings under Diagnostic Codes 5262 and 5263 are not available.  The Board will discuss Diagnostic Codes 5258 (dislocated semilunar cartilage) and 5259 (removal of semilunar cartilage) below.  In short, however, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under an alternative diagnostic code for chondromalacia of the right knee.  

The Board will next consider whether a rating in excess of 10 percent is warranted for the Veteran's right knee medial meniscal tear.  This disability was assigned a 10 percent rating, effective January 26, 2011, in the AMC's April 2011 rating decision.  The Veteran's current 10 percent rating has been awarded pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259, which assigns a 10 percent rating for removal of semilunar cartilage, symptomatic.  The Board notes that the VA Office of General Counsel has interpreted that Diagnostic Code 5259 "requires consideration of [38 C.F.R. §§] 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion."  VAOPGCPREC 9-98 at 6 (Aug. 14, 1998).  For this reason, the Board is concerned that the separate 10 percent rating that was assigned for the Veteran's medial meniscal tear may violate the prohibition against pyramiding, as both diagnostic codes compensate for limitation of motion of the Veteran's right knee.  See 38 C.F.R. § 4.14; see also Esteban, supra.  

Nevertheless, the issue that is currently before the Board is not the propriety of the rating, but rather, whether a rating in excess of 10 percent is warranted for the Veteran's medial meniscal tear.  The Board itself will not render any determined as to whether the separate 10 percent rating was itself warranted.  Instead, the Board will focus on whether an increased evaluation is available.

In this regard, the Board notes that Diagnostic Code 5259 does not allow for a rating in excess of 10 percent.  However, a 20 percent rating is potentially available under Diagnostic Code 5258.  Diagnostic Code 5258 provides for a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  When considering, however, that the evidence of record does not show locking or dislocation, the Board finds that the Veteran's medial meniscal tear of the right knee does not more closely satisfy the 20 percent rating criteria of Diagnostic Code 5258.  Thus, the Board finds that a 20 percent rating is not warranted.

 The Board has also considered whether a separate compensable rating is warranted for the atrophy and weakness in the right quadriceps muscle that was noted in the January 2011 VA examination report.  38 C.F.R. § 4.56 provides that muscle disabilities are to be evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; 

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; 

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement; 


(d) Under diagnostic codes 5301 through 5312, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: 

(1) Slight disability of muscles. 

(i) Type of injury.  Simple wound of muscle without debridement or infection. 

(ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. 

(iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles. 

(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 

(ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. 

(iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles. 

(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. 

(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. 

(iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(4) Severe disability of muscles. 

(i) Type of injury.  Through and through or deep penetrating wound due to high- velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. 

(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. 

(iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

In evaluating the severity of the Veteran's quadriceps impairment, the Board notes, in particular, that the cardinal signs and symptoms of muscle disability as listed in 38 C.F.R. § 4.56 (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement) have already been considered in both the chondromalacia and medial meniscus tear ratings for their impact on range of motion of the Veteran's knee.  Thus, to award a separate rating for muscle impairment would constitute pyramiding, which, as discussed above, is prohibited.  Therefore, in order to receive an increased rating based on muscle impairment, the Veteran's right knee muscle impairment must exceed the 10 percent disability rating that has already been assigned under Diagnostic Code 5019.

The quadriceps muscle, or the musculus quadriceps femoris, "is a name applied collectively to the rectus femoris, vastus intermidius, vastus lateralis, and vastus medialis."  Dorland's Illustrated Medical Dictionary, 1201 (30th ed. 2003).  These muscles are located in Muscle Group XIV, which consists of the pelvic girdle and thigh anatomical region, and are rated under 38 C.F.R. § 4.73, Diagnostic Code 5314.  

Muscle Group XIV is the anterior thigh muscle group and consists of the sartorius; rectus femoris; vastus externus; vastus intermedius; vastus internus; and tensor vaginae femoris.  The functions of this muscle group are extension of the knee, simultaneous flexion of the hip and flexion of the knee, tension of the fascia lata and iliotibial (Maissat's) band, acting with Muscle Group XVII in postural support of the body, and acting with the hamstring muscles in synchronization of the hip and the knee.  Under Diagnostic Code 5314, a slight injury warrants a 0 percent rating.  A moderate injury warrants a 10 percent rating.  A moderately severe injury warrants a 30 percent rating.  A severe injury warrants a maximum 40 percent rating. 38 C.F.R. § 4.73 (2010).

Thus, in order to warrant a rating in excess of 10 percent, the symptomatology associated with the Veteran's right quadriceps muscle weakness and atrophy must be at least moderately severe.  The Board notes that 38 C.F.R. § 4.56, by its terms, generally contemplates shell fragment wounds and lacerations.  Because there was no in-service injury of that type in this case, the provisions of 38 C.F.R. § 4.56 that address the type of injury and the history of the Veteran's injury do not appear to be applicable.  The Board will nonetheless consider whether an increased rating is warranted based solely on the current objective findings.  


As noted above, the following are objective findings of moderate muscle disability:

Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d)(2)(iii).

The following are objective findings of a moderately severe muscle disability:

Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56(d)(3)(iii).

The Board observes that the objective findings of current muscle disability, atrophy and slight loss of strength, are consistent with the objective findings of both the moderate and the moderately severe rating criteria.  As discussed above, the pertinent disability did not result from a missile wound or laceration.  Thus, there are no entrance or exit scars to evaluate.  There is evidence of loss of muscle substance and slightly decreased strength.  However, both of these findings are consistent with either a moderate or moderately severe muscle injury.  The moderately severe objective findings appear to be intended to compensate the types of muscle injuries that go through one or more muscle groups, while the moderate objective findings suggest a lesser impact to muscle tissue.  Given that the type and the history of the Veteran's injury clearly do not satisfy the moderately severe disability criteria, the Board finds that entitlement to an increased rating under Diagnostic Code 5314 is not warranted.

Finally, the Board has also considered whether an increased rating may be assigned based on neurologic symptomatology.  Any such rating would also be subject to the rule against pyramiding.  The Board finds, however, that there is no indication of neurologic impairment, in either the VA examination reports or the VA or private medical records, that is of at least a moderate level of severity to warrant a rating in excess of 10 percent under 38 C.F.R. § 4.124a, Diagnostic Codes 8520 through 8540.  Therefore, the Board finds that entitlement to an increased rating based on neurologic impairment is not warranted.

In short, the Board finds that the disability picture represented by the above evidence does not meet the criteria for a rating in excess of 10 percent for the Veteran's chondromalacia of the right knee.  Nor does the evidence meet the criteria for a rating in excess of 10 percent for the Veteran's right knee medial meniscus tear under Diagnostic Code 5259.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right knee disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disability on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent for a medial meniscal tear of the right knee is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


